Title: To Benjamin Franklin from James Moylan, 5 July 1782
From: Moylan, James
To: Franklin, Benjamin


Honord SirL’Orient 5th. July 1782
I received in course the Letter wch. Mr. Will: Franklin honor’d me with, inclosing your condemnation of the prize Mary of London captur’d by the privateer Revolution of Salem. I now beg leave to trouble you with the procedure of the prize st. Pierre of st. Andere [Santander] recaptured by the Ship Carolina Cap: Newell of Philadelphia after being four days in the Enemys possission, on wch. I request your judgement to enable me to proceed in her sale &ca. as the Law directs.
I have the honor to be with the utmost respect & esteem Honord Sir Your most obt hle st.
James Moylan
The Honorable B. Franklin Esqr. American Plenepotentiary Minister at the Court of Versailles
 
Notation: James Moylan 5. Juillet 1782.
